Case: 13-15425   Date Filed: 08/13/2015   Page: 1 of 3


                                                           [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 13-15425
                            Non-Argument Calendar
                          ________________________

                       D.C. Docket No. 1:12-cv-21045-UU



SOLOMON DAVID ROBERTS,

                                                             Petitioner-Appellant,

                                     versus

STATE OF FLORIDA,

                                                            Respondent-Appellee.

                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                                (August 13, 2015)

Before TJOFLAT, JORDAN and JILL PRYOR, Circuit Judges.

PER CURIAM:

      In 1978, Solomon David Roberts was convicted in Florida of robbery and

sentenced to prison for five years. Roberts was released on parole in 1981. One
                Case: 13-15425    Date Filed: 08/13/2015   Page: 2 of 3


year later—and while still on parole—he was convicted in Florida on three counts

of attempted murder, four counts of robbery, and one count of burglary and

kidnapping each. For those crimes, he was sentenced to concurrent life sentences

without the possibility of parole. The Florida Parole Commission then revoked his

parole and sentenced him to life imprisonment, that sentence to run concurrently

with the life sentences he received for his 1982 convictions.

        Having been granted leave of this court to file a successive petition pursuant

to 28 U.S.C. § 2254, Roberts petitioned pro se the Southern District of Florida to

vacate the Florida Parole Commission’s sentence, alleging that that sentence

constituted cruel and unusual punishment under Graham v. Florida, 560 U.S. 48,

130 S. Ct. 2011, 176 L. Ed. 2d 825 (2010). Doc. 1. In May 2013, the District

Court denied relief. Doc. 40. It also denied Roberts a certificate of appealability

(“COA”). Doc. 43. In October 2013, Roberts moved the court for relief under

Federal Rule of Civil Procedure 60(b). Doc. 50. Again, the court denied his

motion. Doc. 51. Nonetheless, in August 2014, the District Court issued a COA

on one issue: whether, under Graham, Roberts is entitled to relief from the life

sentence the Florida Parole Commission imposed for his parole violation. Doc. 56

at 3.

        That is the only issue this appeal presents. Murray v. United States, 145

F.3d 1249, 1251 (11th Cir. 1998) (“[I]n an appeal brought by an unsuccessful


                                           2
              Case: 13-15425     Date Filed: 08/13/2015   Page: 3 of 3


habeas petitioner, appellate review is limited to the issues specified in the COA.”).

In his pro se brief, Roberts does not address the Graham issue stated in the COA.

We therefore consider the issue abandoned. Henry v. Warden, 750 F.3d 1226,

1232 (11th Cir. 2014). We do so even though Roberts appeals pro se. Timson v.

Sampson, 518 F.3d 870, 874 (11th Cir. 2008).

      AFFIRMED.




                                          3